Order entered April 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00074-CR

                                  RAYFORD HIGH, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-57938-Y

                                             ORDER
       Appellant’s March 30, 2015 motion to supplement the clerk’s record is GRANTED.

       We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing the trial court’s docket sheet.



                                                       /s/    LANA MYERS
                                                              JUSTICE